PER CURIAM.
This court has before it a petition for writ of certiorari which seeks review of a trial court order prohibiting counsel from engaging in ex parte contact with former employees of Consulting Management and Education, Inc., d/b/a Country Place of Clearwater, who eared for and treated the decedent whose estate is a party to this case. Pursuant to this court’s holdings in Keesal v. First Healthcare Corp., 684 So.2d 214 (Fla. 2d DCA 1996), and Barfuss v. Diversicare Corp. of America, 656 So.2d 486 (Fla. 2d DCA 1995), the petition is denied. We certify direct conflict with the holdings of Reynoso v. Greynolds Park Manor, Inc., 659 So.2d 1156 (Fla. 3d DCA 1995), and Estate of Schwartz v. H.B.A. Management, Inc., 673 So.2d 116 (Fla. 4th DCA 1996), rev. granted, 686 So.2d 578 (Fla.1996).
Petition denied; direct conflict certified.
SCHOONOVER, AC.J., and BLUE and QUINCE, JJ., concur.